Citation Nr: 1324961	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  10-02 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected status post stress fracture of left tibia with secondary degenerative joint disease (DJD) and tendonitis of the gastrocnemius insertion of the left femur.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty from November 2004 to May 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2011, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folder.

In October 2012, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

A November 2, 2012, VA outpatient treatment record shows that on Axis I a VA psychiatrist diagnosed the Veteran as having major depression to his leg condition.  As such, the RO should contact the Veteran and have him clarify whether he seeks service connection for psychiatric disability, to include as secondary to his left leg disability.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's left knee disorder has been characterized by malunion of the tibia and fibula with marked disability manifested by painful motion, stiffness, limited walking radius, and problems with lifting and carrying, but not nonunion of the tibia and fibula.

2.  Throughout the entire appeal period, the Veteran's left knee disability has been productive of pain with extension to 0 degrees and flexion to no less than 90 degrees including on repetition, without clinical evidence of ankylosis.

3.  As of May 2, 2008, the Veteran's left knee disability has been characterized by the removal of symptomatic semilunar cartilage.


CONCLUSIONS OF LAW

1.  Throughout the entire appeal period, the criteria for a 30 percent disability evaluation, and no higher, for service-connected status post stress fracture of left tibia with secondary DJD and tendonitis of the gastrocnemius insertion of the left femur have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5262 (2012).

2.  As of May 2, 2008, the criteria for a 10 percent disability evaluation, and no higher, for removal of symptomatic semilunar cartilage of the left knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Code (DC) 5259 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran with notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements regarding an increased rating were accomplished in January 2008 and October 2008 letters that were provided before the March 2008 adjudication and March 2009 readjudication of the claim.  The letters notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board thus finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

This claim was remanded by the Board for additional development in October 2012.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA obtained the Veteran's outstanding treatment records since November 2011, and provided him with a VA examination of his left knee and leg in November 2012.  The November 2012 VA examiner discussed the Veteran's left knee and leg medical history with him and recorded those findings in the report, which complied with the Board's remand instructions.

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet.App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet.App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  The Board finds that the November 2012 VA examination report is adequate because the examiner discussed the Veteran's medical history with him, described his service-connected left knee and leg disorder in sufficient detail, and supported his conclusions with objective test results.

Although the Veteran asserts in a March 2013 statement that the VA examiner did not use a goniometer in measuring his left knee flexion and extension, the Board finds that this assertion lacks credibility because the November 2012 VA physician examiner specifically indicated range of motion values obtained by the use of a goniometer.  Furthermore, the Veteran had previously asserted at his November 2011 travel board hearing that the February 2009 VA examiner-a different VA physician-had also not used a goniometer when measuring his range of motion.  See November 2011 transcript, pp. 7-8.  In light of the foregoing, as well as the professional duties and status of the VA physicians, the Board finds that the Veteran's assertion that two separate VA examiners both failed to use a goniometer when providing his compensation and pension examinations is not credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and VA treatment records have been obtained, and he has been provided with VA examinations in connection with the present claim.  The Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Thus, the Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating/service connection.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Analysis

As discussed in the October 2012 remand, the Board notes that the December 2009 statement of the case (SOC) identifies a March 2009 rating decision, in which the RO confirmed and continued the Veteran's 20 percent rating for his service-connected left leg disability, as the rating action on appeal.  Subsequent to the RO's preparation of the December 2009 SOC, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) decided the case of Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  In Bond, the Federal Circuit found that 38 C.F.R. §  3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  See also Buie v. Shinseki, 24 Vet. App. 242 (2010).  In this case, new and material evidence (i.e., VA treatment records and the Veteran's September 2008 written statement that his condition had worsened) was received within a year of the unappealed March 2008 rating decision that awarded a 20 percent disability rating for the Veteran's service-connected left leg disability.  Accordingly, his increased rating claim has been pending since the March 2008 rating decision.

As an initial matter, the Board notes that the Veteran is in receipt of a temporary 100 percent rating from May 2, 2008 to June 30, 2008 for convalescence following surgery pursuant to 38 C.F.R. § 4.30 (2012).  That rating is not on appeal.

The Veteran reported during his November 2011 travel board hearing that his left knee and leg disability warrants an increased rating and additional separate ratings.  See transcript, pp. 2, 9-10.  He reports that his left knee swells up a lot around the fifth and sixth month following his biannual injection of lubricant into the knee.  Id., p. 4.  He also reports that he has instability in his left knee, and that one of his doctors has made that observation.  Id., p. 5.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The RO has evaluated the Veteran's status post stress fracture of left tibia with secondary DJD and tendonitis of the gastrocnemius insertion of the left femur at 20 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5262, as of May 31, 2005-other than his temporary 100 percent rating from May 2, 2008 to June 30, 2008 pursuant to 38 C.F.R. § 4.30.

Under 38 C.F.R. § 4.71a, there are several diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected knee and leg disorders.  Diagnostic Codes (DCs) 5003 and 5010, for evaluation of degenerative and traumatic arthritic changes, are applicable to the knee.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Diagnostic Code (DC) 5010 applies to traumatic arthritis and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003.

Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or, a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Limitation of flexion of a leg warrants a noncompensable evaluation when flexion is limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg is noncompensable when extension is limited to 5 degrees.  A 10 percent evaluation is warranted with extension limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.

A rating of 20 percent applies where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A rating of 30 percent applies where there is malunion of the tibia and fibula with marked knee or ankle disability.  A rating of 40 percent applies where there is nonunion of the tibia and fibula, with loose motion requiring a brace.  38 C.F.R. § 4.71a, DC 5262.

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), DC 5258 (which provides for a 20 percent rating for dislocated, semilunar cartilage with frequent episodes of locking, pain and effusion into the joint), and 5259 (which provides for a 10 percent rating for symptomatic removal of the semilunar cartilage).

VA's General Counsel has clarified that for a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2012).

A disability rating is to be assigned as of the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, it is to be assigned as of the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  The earliest dates of ratings are assigned herein.

At his June 2006 VA examination, the Veteran reported having throbbing pain with sharp exacerbations of flare-ups of pain in the medial aspect of the left knee with radiation to the medial aspect of the left leg.  He also reported occasional stiffness, but no crepitation, heat, giving way, locking, instability, or redness.  The examiner found that the Veteran had no effusion, edema, heat, redness, instability, abnormal movement, effusion, or synovitis.  The Veteran had flexion to 140 degrees and extension to 0 degrees.  The Veteran had increased pain, fatigue, weakness, and lack of endurance on repetitive testing, although the examiner did not specify the degrees of onset.  The examiner diagnosed the Veteran with an osteochondral defect of the medial aspect of the tibial surface of the left knee, with radiated pain to the mid-third anterior compartment of the left leg.

At his July 2007 VA examination, the Veteran reported being unable to stand for longer than 15-30 minutes and being unable to walk for more than a few blocks.  He also reported having decreased mobility, problems with lifting and carrying, and pain, resulting in the assignment of different duties at work and increased absenteeism.  The examiner found that the Veteran had flexion to 135 degrees, with pain at 125 degrees, and no additional limitation of motion on repetitive use.  The Veteran had extension to 0 degrees with no pain and no additional limitation of motion on repetitive use.  The examiner found that the Veteran had no inflammatory arthritis, joint ankylosis, crepitation, instability, patellar abnormality, meniscus abnormality, or other knee abnormality.  The examiner diagnosed the Veteran with status post stress fracture of the left tibia and osteoarthritis of the left knee.

At his March 2008 VA examination, the Veteran reported having flares of pain when walking two blocks or stooping.  The Veteran also reporting having weakness, stiffness, swelling, instability, giving way, locking, easy fatigability, and lack of endurance in his left knee.  The Veteran had no dislocation or recurrent subluxation of the left knee.  The examiner found that the Veteran had a joint effusion and tenderness.  He had flexion to 110 degrees and extension to 0 degrees.  With repetitive motion, the Veteran had flexion to 90 degrees and extension to 0 degrees, with increased pain at unspecified ranges of motion.  The examiner diagnosed the Veteran with degenerative arthritis of the medial left knee joint, and tendonitis of the gastrocnemius insertion on the lateral left femur.

On May 2, 2008, the Veteran underwent partial medial meniscectomy surgery at a VA facility.

The Veteran received an additional VA examination in February 2009.  The Veteran stated that he had no left knee deformity, giving way, instability, stiffness, weakness, incoordination, dislocation, subluxation, locking, effusions, or flare ups of joint disease.  He did report having pain and swelling, and being unable to walk for more than a few yards.  The examiner found that the Veteran had no instability or joint ankylosis.  The examiner further found that the Veteran had flexion to 110 degrees, with pain at 90 degrees, and extension to 0 degrees without pain.  There was no objective evidence of pain or additional limitations following repetitive motion.  The examiner diagnosed the Veteran with status post partial meniscectomy of the anterior horn of the left medial meniscus, mild left knee DJD, and osteochondritis dessicans of the left lateral femoral condyle.

At his November 2012 VA examination, the Veteran reported being unable to run or ride a bicycle due to his left knee disability.  The examiner found that, including after three repetitions, the Veteran had flexion to 110 degrees, with pain at 110 degrees, and extension to 0 degrees with no objective evidence of painful motion.  The examiner characterized the Veteran's left knee as showing pain on movement, instability of station, and disturbance of locomotion.  Upon objective testing, the examiner found no anterior, posterior, or medial-lateral instability.  The examiner found no residuals of the Veteran's May 2, 2008 meniscectomy.  The examiner found no x-ray evidence of patellar subluxation.  The examiner noted that the Veteran worked full-time stocking shelves, and has missed 3 to 4 days of work per year due to his disability; he also found that the Veteran's standing and squatting at work aggravate the knee pain.

After reviewing all of the clinical evidence and subjective complaints, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a higher rating of 30 percent is warranted under Diagnostic Code 5262, and further agrees with the Veteran that an additional separate rating is warranted.  The 30 percent rating applies throughout the appellate period because the Veteran's service-connected left knee disability is more accurately characterized as marked rather than moderate based on his painful motion, stiffness, limited walking radius, and problems with lifting and carrying.  A disability rating in excess of 30 percent for the Veteran's status post stress fracture of left tibia with secondary DJD and tendonitis of the gastrocnemius insertion of the left femur is not warranted under Diagnostic Code 5262 because he does not have nonunion of the tibia and fibula with loose motion.

An additional 10 percent rating for removal of left knee semilunar cartilage under 38 C.F.R. § 4.71a, DC 5259 is warranted as of May 2, 2008-the date of the Veteran's left knee partial medial meniscectomy surgery.  An earlier date is not warranted because the surgery removing the semilunar cartilage transpired on May 2, 2008.

A 20 percent rating for dislocated, semilunar cartilage with frequent episodes of locking, pain and effusion into the joint under DC 5258 prior to the meniscectomy surgery is not warranted because, as the March 2008 VA examiner specifically found, the Veteran had no dislocation or recurrent subluxation of the left knee.

The Board further finds that an additional separate rating under DC 5257 is not warranted because the most probative evidence of record shows that the Veteran does not have another impairment of the knee, including recurrent subluxation or lateral instability.  The Board recognizes that the Veteran has stated that he has instability of his left knee, and one of his doctors told him that he has instability.  See November 2011 travel board hearing, p. 5.  However, the Board finds that the value of those statements is outweighed by the more probative results of objective medical tests, including those performed by the November 2012 VA examiner which showed no anterior, posterior, or medial-lateral instability, as well as the February 2009, July 2007, and June 2006 VA examiners' objective findings of no instability of the left knee.  The November 2012 VA examiner's notation of instability of station is likewise outweighed by the results of his subsequent objective testing showing no anterior, posterior, or medial-lateral instability.  Moreover, the March 2008 and November 2012 VA examiners found no subluxation of the left knee.

A separate rating for arthritis (DC 5003, 5010) based on X-ray findings and limitation of motion, in addition to the Veteran's ratings under DC 5262 and DC 5259, is not warranted because the Veteran's flexion and extension do not meet the criteria for a zero-percent rating under DC 5260 or DC 5261.  See VAOPGCPREC 9-98, Comment 1 (1998).  Specifically, his most restricted range of flexion was to 90 degrees, and his extension is consistently to 0 degrees, while a zero-percent rating for flexion applies at 60 degrees or less, and a zero-percent rating for extension applies at 5 degrees or more.

The Board has also considered the Veteran's reports of pain throughout his range of motion, but finds that his overall level of functional impairment-including his ability to attain a noncompensable level of flexion and normal extension-results in no additional disability rating being warranted.  See VAOPGCPREC 9-98, Comment 1 (1998).  In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205-06.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  Here, given the Veteran's ability to perform occupational tasks and his overall range of motion, the Boards finds that the preponderance of the evidence is against entitlement to a separate rating for his left knee based on limitation of motion.  Therefore, a separate rating under DC 5003, 5260 or DC 5261 is not warranted.

Further separate ratings are not warranted because the Veteran does not have left knee ankylosis; compensable limitation of flexion or extension of the leg, with consideration of pain and the aforementioned DeLuca factors; or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261, 5263.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's left knee disabilities, including slight instability, removal of symptomatic semilunar cartilage, and malunion of the tibia and fibula with moderate disability.  The rating criteria are therefore adequate to evaluate the left knee and referral for consideration of an extraschedular rating is not warranted.  Moreover, even if the established schedular criteria are found to be inadequate to describe the severity and symptoms of the Veteran's disabilities, and presents other indicia of an exceptional or unusual disability picture, an award of an extra-schedular disability rating would not be in the interest of justice because the Veteran has already been compensated for his period of hospitalization due to surgery by his temporary 100 percent rating assigned under 38 C.F.R. § 4.30.  The Board thus finds that referral for consideration of an extraschedular rating is unwarranted.

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran is gainfully employed and thus, TDIU is not raised by the record.


ORDER

A 30 percent disability rating for service-connected status post stress fracture of left tibia with secondary DJD and tendonitis of the gastrocnemius insertion of the left femur is granted, subject to the applicable criteria governing the payment of monetary benefits.

A 10 percent disability rating for removal of left knee semilunar cartilage is granted as of May 2, 2008, subject to the applicable criteria governing the payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


